Case 1:15-cr-00137-WS-N Document 109 Filed 12/10/20 Page 1 of 2                     PageID #: 1035




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 SAMUEL CURRY,                                    )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )   CRIMINAL NO. 15-0137-WS
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
        Respondent.                               )

                                              ORDER
        This matter comes before the Court on petitioner Samuel Curry’s pro se filing styled
 “Motion of Reconsideration for Compassionate Release Under 18 U.S.C. 3582(c)(1)(A)
 (Application Note 1(D) Other Reason)” (doc. 103). The Motion has been briefed.
        On September 29, 2020, the undersigned entered an Order (doc. 102) denying Curry’s
 Motion for Compassionate Release. Specifically, the Court found that Curry had not made a
 showing of extraordinary and compelling reasons warranting early release or home confinement
 for the remainder of his 84-month sentence. Among the factors informing that determination
 were, inter alia, that “[a]ll information before the Court suggests that Curry does not suffer from
 any medical conditions that would place him at a heightened risk of contracting COVID-19” and
 the most recent data furnished by the Bureau of Prisons did not reflect an active outbreak of the
 virus at FCI Yazoo City Medium, where Curry is housed. (Doc. 102, PageID.953.)
        In his Motion to Reconsider, Curry states that circumstances have changed in the interim.
 In particular, he notifies the Court that there is an active COVID-19 outbreak at Yazoo City
 Medium in the same unit where Curry is assigned. Curry indicates that he is confined to his cell
 for 24 hours per day with no showers, medical attention or exercise. He says that he suffers from
 asthma, that many inmates in his unit have tested positive for COVID-19, and that he is eligible
 for transfer to a halfway house as early as February 17, 2021. In light of these circumstances,
 Curry requests reconsideration of his Motion for Compassionate Release “due to the outbreak of
 the coronavirus happening now in his unit at FCI Yazoo City Medium.” (Doc. 103,
 PageID.958.)
Case 1:15-cr-00137-WS-N Document 109 Filed 12/10/20 Page 2 of 2                       PageID #: 1036




        The information before the Court confirms that there is indeed an ongoing active
 COVID-19 outbreak at FCI Yazoo City Medium at this time. Current BOP data reflects that
 there are 133 inmates at that facility with positive COVID tests as of December 9, 2020. By all
 appearances, however, the coronavirus outbreak at Curry’s facility has been contained and
 stabilized; indeed, on November 25, 2020, the BOP reported 134 active cases of COVID-19 in
 the Yazoo City Medium inmate population (see doc. 104), as compared with the 133 active cases
 reported by BOP on December 9, 2020. There do not appear to be rampant, or even substantial,
 new infections occurring at that facility. Simply put, the Court has no information suggesting
 that the COVID-19 outbreak that appears to have occurred at FCI Yazoo City Medium in early
 November 2020 is becoming worse or is otherwise out of control; to the contrary, the stringent
 quarantine measures taken by prison officials as described by Curry in his Motion to Reconsider
 appear to have been effective in stopping the spread and safeguarding inmates like Curry.
        Moreover, the Court lacks any information that Curry faces a heightened risk of
 contracting a serious case of COVID-19 at present. Prison records reflect that Curry was placed
 into COVID-19 quarantine on October 28, 2020, and that he tested negative for the virus on
 October 30, 2020. (Doc. 105, PageID.986.) Medical records filed under seal reflect that prison
 medical personnel monitored Curry on a daily or almost-daily basis through the entire month of
 November and consistently reported that Curry displays (and complains of) no signs or
 symptoms of COVID-19. (Doc. 107, PageID.996-97, 1000-17.) Thus, it appears that Yazoo
 City Medium officials have taken timely and effective measures to quarantine Curry during the
 outbreak and have successfully protected him from any further exposure to the virus. And the
 Court still has no information to suggest that Curry’s documented underlying medical conditions
 are of the type or severity to exacerbate his risks of contracting a serious case of coronavirus.
        For these reasons, the Court finds that the information and arguments presented in
 Curry’s latest filing do not warrant a different result than that reached in the September 29, 2020
 Order denying his Motion for Compassionate Release. Accordingly, upon careful consideration
 and in the exercise of the Court’s discretion, Curry’s Motion for Reconsideration (doc. 103) of
 the September 29 Order is denied.
        DONE and ORDERED this 10th day of December, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE


                                                  -2-
